Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/338,947 filed 04/02/2019 is in response to Applicant’s arguments/remarks and claims amendment filed 08/24/2021. Applicant’s response has been given full consideration. 
This application is a national stage filing under 35 U.S.C. 371 of International Patent Application Serial No. PCT/US2017/054893, filed 10/03/2017, which claims priority under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Serial No. 62/403,352, filed 10/03/2016, and U.S. Provisional Patent Application Serial No. 62/556,180, filed 09/08/2017.
Claims Amendments
The status of the claims stand as follows:
Canceled 			1, 5-7, 13-16, 20-21, 24
Original			2
Withdrawn			3-4, 22-23, 25-31
Previously presented 		8-12, 17-19 
New 				32-33
Claims 2-4, 8-12, 17-19, 22-23, 25-33 are currently pending in this Application, of which Claims 3-4, 22-23, 25-31 have been withdrawn from consideration for being non-elected claims. Claims 2, 8-12, 17-19, 32-33 are under consideration.

Withdrawal Claim Rejections - 35 USC § 102
The rejection of Claims 2, 8, 10, 12 and 17-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130327648 (hereinafter referred to as Grant) is overcome by Applicant’s argument that Grant does not disclose sealed electrochemical cell. Therefore, the rejection has been withdrawn. 
Likewise, the rejection of Claim 9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over US 20130327648 to Grant as applied to claims 2, 8, 10, 12 and 17-18 in view of US 20160351886 to Braun has been withdrawn for the same reason. 
Upon further consideration and search a new rejection of claims 2, 8, 10, 12, 17-19, 32-33 under 103 over Grant and Nayar et al. (U.S. PG Publication (U.S. PG Publication 2016/0336623) is made and presented in this Office Action. Claim 9 and 11 are also rejected under 103 over Grant, Nayar and Braun. 
Claim Rejection 0 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 2, 8, 10, 12, 17-19, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (U.S. PG Publication 2013/0327648) in view of Nayar et al. (U.S. PG Publication 2016/0336623) 

Regarding Claim 2 Grant discloses a battery or electrochemical cell (Grant Abstract, paragraph 0044) comprising a pre-lithiated anode (Grant paragraph 0029) equivalent to the anode comprising an alkaline metal, a cathode (Grand paragraph 0062), an electrolyte (Grant paragraph 
Grant is silent about the disclosed electrochemical cell is a sealed electrochemical cell. Nayar discloses an electrochemical cell comprising a negative electrode, an electrolyte, and a positive electrode, where a seal isolates the negative electrode, the electrolyte and positive electrode from the environment external to the electrochemical cell and monitoring the electrochemical cell for monitoring the electrochemical cell (Nayar paragraph 0012) equivalent to sealed the electrochemical cell. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the electrochemical cell of Grant by the teaching of Nayar and to have isolated or sealed the cell so as to monitor the electrochemical cell as taught by Nayar. Such a modification is considered to the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claim 8 Grant teaches the anode has a SEI layer (Grant paragraph 0045), considered equivalent to the passivation layer coated on the anode. 
Regarding Claim 10 Grant discloses the cathode material can be a transition metal oxide (Grant paragraph 0062).
Regarding Claim 12 Grant discloses the electrolyte is nonaqueous (Grant paragraph 0046).
Regarding Claim 17-19 Grant discloses the halogenated compound is sulfur hexafluoride (Grant paragraph 0053). The instant specification also recognizes the claimed halogenated compound is sulfur hexafluoride (Instant specification
Regarding Claim 32 Nayar discloses a seal isolating the negative electrode, the electrolyte and the positive electrode from the environment external to the electrochemical cell (Nayar paragraph 0012); thus, the electrochemical cell when isolated is a closed system with respect to fluid transfer. 
Regarding Claim 33 Grant discloses the sulfur hexafluoride is used to remove unwanted gases (Grant paragraph 0056), and such a removal is accomplished by a chemical reaction between the sulfur hexafluoride and unwanted gases. 

Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (U.S. PG Publication 2013/0327648) in view of Nayar et al. (U.S. PG Publication 2016/0336623) and further in view of Braun et al. (U.S.  PG Publication 2016/0351886)

The discussion of Grant and Nayar as applied to claim 2 above is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 9 and 11 Grant paragraph Grant discloses cathode comprising MnO2, V2O5 (Grant paragraph 0062), but is silent with respect to porosity and the cathode comprising carbon nanotube/fiber or graphene. In the same field of endeavor of lithium batteries and electrochemical cells, Braun teaches a 3D porous cathode having the V2O5/graphene structure for combining a high-volume fraction of active materials with the good electrical conductivity and low mass of graphene which can exhibit high capacities, good cycle stability, and fast charge-discharge kinetics as taught by Braun (Braun paragraph 0015, 0062). Therefore, it would have been obvious for the person of ordinary skills in the art before the effective filing date of the claimed invention to use the cathode of Braun in the electrochemical cell of Grant to achieve high 
Response to Argument
In the response filed on 08/24/2021 Applicant traverses the previously presented rejection in the non-final Office Action dated 05/24/2021. Applicant argues that Grant does not disclose a sealed electrochemical seal as recited by independent Claim 2 (Remarks page 6-7).  Applicant’s argument is persuasive and the electrochemical cell disclosed by Grant is not sealed. Therefore, the previously presented rejection has been withdrawn as indicated in above in this Office Action. 
Upon further consideration and search a new rejection of claims 2, 8, 10, 12, 17-19, 32-33 under 103 over Grant in view of newly applied reference of Nayar et al. (U.S. PG Publication 2016/0336623) is made and presented in this Office Action. Nayar discloses an electrochemical cell comprising a negative electrode, an electrolyte, and a positive electrode, where a seal isolates the negative electrode, the electrolyte and positive electrode from the environment external to the electrochemical cell and monitoring the electrochemical cell for monitoring the electrochemical cell (Nayar paragraph 0012) equivalent to sealing the electrochemical cell. Therefore, the combined teaching of Grant and Nayar meets the limitation of the claim where the electrochemical cell is sealed as presented above in this Office. Similarly, dependent Claim 9 and 11 are also rejected under 103 0ver Grant, Nayar and Braun. Since the new ground of rejection was not necessitated by amendment of the claims, this Office Action is made non-final. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722